DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to amendment filed on 2/1/21.  Claims 1-3, 5-6, 8-13, 15-16, and 18-20 are currently pending.

Terminal Disclaimer
The terminal disclaimer filed on 2/1/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,735,919 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
1. (Currently Amended) A method comprising:
accessing, by at least one processor, device capabilities for each of a plurality of recipient devices
determining that a value of a capability parameter is not available for a first recipient device, the first recipient device being one of the plurality of recipient devices;
receiving, from the first recipient 
clustering, by the at least one processor, the plurality of recipient devices into a plurality of groups of recipient devices based on the device capabilities including a current battery level, and, for each group of recipient devices, an associated set of content parameters being compatible with the current battery level of a recipient device having a lowest current battery level among the recipient devices of the group of recipient devices;
determining, for each group of recipient devices, a set of content parameters compatible with the device capabilities of the plurality of recipient devices of a group of client devices; and
generating, for each group of recipient devices, a version of content according to an associated set of content parameters.
11. (Currently Amended) A system comprising:
at least one processor; and
a memory storing instructions that cause the at least one processor to perform operations comprising:
accessing, by at least one processor, device capabilities for each of a plurality of recipient devices

receiving, from the first recipient 
clustering, by the at least one processor, the plurality of recipient devices into a plurality of groups of recipient devices based on the device capabilities including a current battery level, and, for each group of recipient devices, an associated set of content parameters being compatible with the current battery level of the recipient device having a lowest current battery level among the recipient devices of the group of recipient devices;
determining, for each group of recipient devices, a set of content parameters compatible with the device capabilities of the plurality of recipient devices of a group of client devices; and
generating, for each group of recipient devices, a version of content according to an associated set of content parameters.
20. (Currently Amended) A non-transitory computer-readable storage medium, the non- transitory computer-readable storage medium including instructions that when executed by a computer, cause the computer to:
accessing, by at least one processor, device capabilities for each of a plurality of recipient devices
determining that a value of a capability parameter is not available for a first recipient device, the first recipient device being one of the plurality of recipient devices;
receiving, from the first recipient 
including a current battery level, and, for each group of recipient devices, an associated set of content parameters being compatible with the current battery level of the recipient device having a lowest current battery level among the recipient devices of the group of recipient devices;
determining, for each group of recipient devices, a set of content parameters compatible with the device capabilities of the plurality of recipient devices of a group of client devices; and
generating, for each group of recipient devices, a version of content according to an associated set of content parameters.

Allowable Subject Matter
Claims 1-3, 5-6, 8-13, 15-16, and 18-20 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nam T Huynh whose telephone number is (571)272-5970.  The examiner can normally be reached on 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on 571-272-7495.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/NAM T HUYNH/Primary Examiner, Art Unit 2647